Case: 16-10338   Date Filed: 11/08/2016   Page: 1 of 6


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 16-10338
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:14-cv-23590-KMW


CAROLINE ARMSTRONG,

                                                             Plaintiff-Appellant,

                                    versus

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

                                                            Defendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (November 8, 2016)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

     Caroline Armstrong appeals the summary judgment in favor of her former

employer, Credit Agricole Corporate and Investment Bank. Armstrong complained
              Case: 16-10338     Date Filed: 11/08/2016    Page: 2 of 6


that Credit Agricole interfered with her use of and retaliated after she exercised her

right to take leave under the Family and Medical Leave Act of 1993, 29 U.S.C.

§ 2615(a). The district court ruled that Credit Agricole terminated Armstrong for

repeatedly violating fraud prevention policies of the bank and refusing to transfer

to a position that she could perform. We affirm.

      Armstrong, an assistant relationship manager, thrice violated her employer’s

fraud prevention policies, had her work duties severely restricted, and received a

poor evaluation before she took maternity leave. In October 2012, Armstrong

released a wire transfer without verifying the transaction with the client. The

general manager of the bank declined to fire Armstrong, but he warned her that she

would be terminated “on the spot” for another violation of the security policy. In

June 2013, Armstrong allowed an imposter to initiate a wire transfer and liquidated

an investment to fund the transfer, which fortunately did not occur. As punishment,

Armstrong’s manager suspended Armstrong’s trading privileges for 90 days and

required her to sign a copy of the policies for securities transactions and wire

transfers. Armstrong’s third infraction occurred after she notified her manager in

October 2013 that she was pregnant. In January 2014, an internal audit exposed

that Armstrong had committed two security infractions. Bank officials agreed not

to fire Armstrong because of her pregnancy, but the head of compliance of the

bank sent Armstrong an email in which he “forbid [her] from conducting any


                                          2
              Case: 16-10338     Date Filed: 11/08/2016   Page: 3 of 6


Securities Transactions and any Banking Transactions until further notice.” Bank

officials agreed to transfer Armstrong to another position, but because a transfer

required training and adjustment, the officials decided to transfer Armstrong when

she returned to work. In February 2014, Armstrong’s manager reiterated in

Armstrong’s performance evaluation that she had “been demoted to perform

administrative task[s] only” and would “continue at this performance level until

further notice.”

      Armstrong left on maternity leave on May 5, 2014, and a couple of weeks

after she returned to work on July 31, 2014, officials at Credit Agricole asked

Armstrong to transfer to a position in the compliance department or to another

administrative position, but Armstrong refused to transfer. Armstrong demanded

reinstatement or a one-year severance package that included a bonus. After bank

officials spoke with and sent emails to Armstrong explaining that the limitation on

her duties disqualified her from serving as an assistant relationship manager and

that the bank had no choice but to transfer or terminate her, the bank fired

Armstrong.

      Armstrong complained that Credit Agricole had interfered with her right to

reinstatement under the Act and that she had been demoted in retaliation for taking

leave under the Act. Credit Agricole moved for summary judgment on the ground

that it fired Armstrong because she refused to transfer to another position after


                                          3
              Case: 16-10338     Date Filed: 11/08/2016    Page: 4 of 6


being barred from performing tasks essential to her prior position as an assistant

relationship manager. The district court granted summary judgment in favor of

Credit Agricole.

      We review de novo a summary judgment and view all facts in favor of the

nonmovant. Strickland v. Water Works & Sewer Bd. of the City of Birmingham,

239 F.3d 1199, 1203 (11th Cir. 2001). Summary judgment is appropriate “there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a).

      The district court did not err by entering summary judgment against

Armstrong’s complaint of interference. Armstrong alleged that Credit Agricole

interfered with her right, or denied her a right to which she was entitled, under the

Act to reinstatement to her former position on returning from maternity leave. See

Schaaf v. Smithkline Beecham Corp., 602 F.3d 1236, 1241 (11th Cir. 2010). But

Credit Agricole established that its refusal to reinstate Armstrong was “wholly

unrelated” to her use of leave. See Strickland, 239 F.3d at 1208. Undisputed

evidence established that Armstrong thrice violated her employer’s security

policies; she had been barred from performing securities and banking transactions

required of an assistant relationship manager; after she returned from maternity

leave, bank officers determined what positions were available for Armstrong to

fill; and Armstrong was fired because she refused to accept a position whose tasks


                                           4
               Case: 16-10338    Date Filed: 11/08/2016    Page: 5 of 6


she could perform. It is of no moment if, as Armstrong argues, the head of

compliance acted in self-preservation when he decided to discipline and later to

terminate Armstrong because those decisions were unrelated to Armstrong’s use of

leave under the Act. See id. Armstrong argues that she had the “right to reject

restoration to a non-equivalent position,” but Armstrong had no right to

reinstatement to the position of assistant relationship manager. Armstrong was

demoted before she went on leave as discipline for her third violation of bank

security policies.

      The district court also correctly entered summary judgment against

Armstrong’s complaint of retaliation. Even if we were to assume that Armstrong

established a prima facie case of retaliation, Credit Agricole proffered a legitimate,

nondiscriminatory reason for terminating Armstrong. Schaaf, 602 F.3d at 1243. As

mentioned above, Armstrong violated security procedures designed to protect the

bank and its customers from fraud, and those violations, Armstrong admitted,

provided grounds to terminate her. The temporal proximity between Armstrong’s

protected activity and her termination is not evidence of pretext. See id. Bank

officials testified, without dispute, that they delayed transferring Armstrong until

she returned from leave to ensure she transitioned smoothly into a new position,

and that she was terminated because she refused to accept either of the positions

offered to her. Armstrong argues that the failure of Credit Agricole to terminate her


                                          5
               Case: 16-10338     Date Filed: 11/08/2016    Page: 6 of 6


after her third security violation establishes pretext, but bank officials’ statements

and emails reveal that Credit Agricole never intended to fire Armstrong. Credit

Agricole fired Armstrong only after she refused the other positions that she could

perform. Armstrong also argues that a bank official’s statement that “options were

open” when Armstrong returned from leave revealed that Credit Agricole acted

with retaliatory animus, but the statement, taken in context, meant that the official

intended to decide where to transfer Armstrong upon her return because it was

impossible to complete her training before she left on maternity leave. Armstrong

failed to prove that her use of leave under the Act was the motivation for her

termination.

      We AFFIRM the summary judgment in favor of Credit Agricole.




                                           6